       Case 1:19-cv-07977-RA-SDA Document 183 Filed 08/19/20 Page 1 of 1

                                      THE LAW OFFICE OF
                    JOSHUA MOSKOVITZ
The Woolworth Building                                                     www.moskovitzlaw.com
233 Broadway, Suite 2220                                                     Tel. (212) 380-7040
New York, New York 10279                                                      Fax (888) 398-0032

                                                     August 18, 2020

BY ECF

Hon. Stewart D. Aaron                     ENDORSEMENT: Application GRANTED.
United States Magistrate Judge            SO ORDERED.
Daniel Patrick Moynihan Courthouse        Dated: August 19, 2020
500 Pearl Street
New York, New York 10007-1312

        Re:    Sughrim et al. v. State of New York et al., No. 19-cv-07977 (RA) (SDA)

Your Honor:

        I write on behalf of Plaintiffs, with Defendants’ consent, pursuant to the Court’s
August 6, 2020 Order (Dkt. 181) to provide the Court with a status report regarding the parties’
efforts to resolve the issue of whether Plaintiffs are entitled to the names of putative class
members at this stage of the case. Defendants have provided Plaintiffs with logs of religious and
medical accommodation requests (with the officers’ names redacted) and Plaintiffs have
requested underlying documentation concerning the accommodation requests for twelve officers
pursuant to the Court’s July 22, 2020 discovery order (Dkt. 169). Plaintiffs need to review these
documents and confer with Defendants before we can determine whether the issue of identifying
putative class members remains disputed. Accordingly, Plaintiffs propose that no later than
September 1, 2020, Plaintiffs will either (a) submit a letter brief on their position concerning
identifying putative class members, or (b) provide the Court with a status update about the
parties’ efforts to resolve this issue.

        We appreciate the Court’s time and attention to this matter.

                                                     Respectfully,



                                                     Joshua S. Moskovitz

cc:     All Counsel of Record (by ECF)
